  Case 19-30317-KRH                      Doc 6 Filed 01/24/19 Entered 01/25/19 00:33:44                                   Desc Imaged
                                              Certificate of Notice Page 1 of 5
Information to identify the case:
Debtor 1              Shelia Jean Agustin                                               Social Security number or ITIN        xxx−xx−7764
                      First Name   Middle Name   Last Name                              EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of Virginia
                                                                                        Date case filed for chapter 7 1/21/19
Case number:          19−30317−KRH


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                              12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                             About Debtor 1:                                        About Debtor 2:

1.     Debtor's full name                    Shelia Jean Agustin

2.     All other names used in the
       last 8 years

3.     Address                               1904 Francis Road
                                             Glen Allen, VA 23059

4.     Debtor's attorney                     Richard C. Pecoraro                                    Contact phone (804) 464−3066
       Name and address                      Rich Law, PLC                                          Email: rich@richlawrva.com
                                             1700 Huguenot Rd.
                                             Suite B4
                                             Midlothian, VA 23113

5.     Bankruptcy trustee                    Roy M. Terry Jr.                                       Contact phone (804) 648−1636
       Name and address                      Sands Anderson PC                                      Email: rterry@sandsanderson.com
                                             P.O. Box 2188
                                             Richmond, VA 23218−2188
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
  Case 19-30317-KRH                      Doc 6 Filed 01/24/19 Entered 01/25/19 00:33:44                                   Desc Imaged
                                              Certificate of Notice Page 2 of 5
Debtor Shelia Jean Agustin                                                                                    Case number 19−30317−KRH


6. Bankruptcy clerk's office                     701 East Broad Street                                  For the Court:
                                                 Richmond, VA 23219
    Documents in this case may be                                                        Clerk of the Bankruptcy Court:
    filed at this address. You may         Hours open Monday − Friday, 9:00 AM − 4:00 PM William C. Redden
    inspect all records filed in this case ET, except on holidays.
    at this office or online at                                                          Date: January 22, 2019
    www.pacer.gov.                         Contact phone 804−916−2400
    McVCIS 24−hour case
    information:
    Toll Free 1−866−222−8029

7. Meeting of creditors                          February 19, 2019 at 12:00 PM                          Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a         Office of the U.S. Trustee, 701
    questioned under oath. In a joint case,                                                             East Broad Street − Suite 4300,
    both spouses must attend. Creditors may      later date. If so, the date will be on the court
    attend, but are not required to do so.       docket.                                                Richmond, VA 23219−1885


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or           Filing deadline: April 22, 2019
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of
                                                   the subdivisions of 11 U.S.C. § 727(a)(2)
                                                   through (7),
                                                   or
                                                 • if you want to have a debt excepted from
                                                   dischargeunder 11 U.S.C § 523(a)(2),
                                                   (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be
                                                   denied under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                      Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property       conclusion of the meeting of
                                                 as exempt. If you believe that the law does not        creditors
                                                 authorize an exemption claimed, you may file an
                                                 objection.

10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.
                                                                                                               For more information, see page 3 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 2
  Case 19-30317-KRH                   Doc 6 Filed 01/24/19 Entered 01/25/19 00:33:44                                      Desc Imaged
                                           Certificate of Notice Page 3 of 5
Debtor Shelia Jean Agustin                                                                                     Case number 19−30317−KRH


12. Exempt property                    The law allows debtors to keep certain property as exempt. Fully exempt property will not be
                                       sold and distributed to creditors. Debtors must file a list of property claimed as exempt. You
                                       may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe
                                       that the law does not authorize an exemption that the debtors claim, you may file an objection.
                                       The bankruptcy clerk's office must receive the objection by the deadline to object to
                                       exemptions in line 9.
13. Local Rule Dismissal               Case may be dismissed for failure to timely file lists, schedules and statements, or to attend
    Warning                            meeting of creditors. (Local Bankruptcy Rules 1007−1, 1007−3, and 2003−1.) Trustee may at
                                       the meeting give notice of intention to abandon property burdensome or of inconsequential
                                       value or intent to sell nonexempt property that has an aggregate gross value less than
                                       $2,500. Objections thereto must be filed pursuant to Local Bankruptcy Rules 6004−2 and
                                       6007−1.
14. Payment of Fees for                Exact Change Only accepted as of February 4, 2008, for payment of fees and services.
    Richmond Case and                  Payment may be made by non−debtor's check, money order, cashier's check or a 'not to
    Adversary Filing and               exceed check' made payable to Clerk, U.S. Bankruptcy Court, or any authorized non−debtor's
    Miscellaneous Requests             credit card.
Electronic bankruptcy notices are delivered faster than the U.S. Mail if you have a PC with Internet connection or a Fax machine.
For more information, go to bankruptcynotices.uscourts.gov or call, toll free: 877−837−3424. Case/docket information available
on Internet @ www.vaeb.uscourts.gov

ATTENTION DEBTORS: Receive your court notices and orders by email through the DeBN. Same−day delivery. Convenient
Access. Free. For more information and to download the request form, go to www.vaeb.uscourts.gov and select the Debtor
Electronic Bankruptcy Noticing link from the ATTENTION DEBTORS DeBN banner.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline           page 3
       Case 19-30317-KRH                Doc 6 Filed 01/24/19 Entered 01/25/19 00:33:44                              Desc Imaged
                                             Certificate of Notice Page 4 of 5
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
In re:                                                                                                     Case No. 19-30317-KRH
Shelia Jean Agustin                                                                                        Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0422-7                  User: manleyc                      Page 1 of 2                          Date Rcvd: Jan 22, 2019
                                      Form ID: 309A                      Total Noticed: 25


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 24, 2019.
db             +Shelia Jean Agustin,    1904 Francis Road,    Glen Allen, VA 23059-4519
14687626       +Atlantic Credit & Finance,    PO Box 2001,    Warren, MI 48090-2001
14687629       +Brock & Scott PLLC,    1315 Westbrook Plaza Drive,    Winston Salem, NC 27103-1357
14687632       +Cardmember Service,    PO Box 1423,    Charlotte, NC 28201-1423
14687638       +Mobiloan LLC,    PO Box 1409,    Marksville, LA 71351-1409
14687639       +Mr. Cooper,    8950 Cypress Waters Blvd.,    Coppell, TX 75019-4620
14687642       +Selective Way Insurance Co.,     c/o Wirt P. Marks, Esq.,   7401 Beaufort Springs Dr,
                 Richmond, VA 23225-5504
14687646       +Teres Dishman,    c/o The McNeil Law Group,    2315 E. Broad Street,    Richmond, VA 23223-7126
14687624       +afni- Subrogation Dept,    PO Box 3068,    Bloomington, IL 61702-3068
14687635        home depot,    P.O. Box 9001010,    Louisville, KY 40290-1010

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: rich@richlawrva.com Jan 23 2019 03:53:10       Richard C. Pecoraro,    Rich Law, PLC,
                 1700 Huguenot Rd.,    Suite B4,   Midlothian, VA 23113
tr              E-mail/Text: rterry@iq7technology.com Jan 23 2019 03:55:05       Roy M. Terry, Jr.,
                 Sands Anderson PC,    P.O. Box 2188,   Richmond, VA 23218-2188
14687625        EDI: AMEREXPR.COM Jan 23 2019 08:33:00      American Express,    Attn: Customer Service,
                 PO Box 981535,   El Paso, TX 79998-1535
14687627        EDI: BANKAMER.COM Jan 23 2019 08:33:00      Bank of America,    PO Box 15019,
                 Wilmington, DE 19886-5019
14687628       +EDI: TSYS2.COM Jan 23 2019 08:33:00      Barclays Bank Delaware,     100 S West Street,
                 Wilmington, DE 19801-5015
14687630        EDI: CAPITALONE.COM Jan 23 2019 08:33:00      Capital One,    P.O. Box 71083,
                 Charlotte, NC 28272-1083
14687631       +EDI: TSYS2.COM Jan 23 2019 08:33:00      Card Services,    PO Box 13337,
                 Philadelphia, PA 19101-3337
14687633       +EDI: CITICORP.COM Jan 23 2019 08:33:00      Citibank,    CitiCards Customer Service,
                 PO Box 6500,   Sioux Falls, SD 57117-6500
14687636        EDI: RESURGENT.COM Jan 23 2019 08:33:00      LVNV Funding,    PO Box 10587,
                 Greenville, SC 29603-0587
14687637       +EDI: MID8.COM Jan 23 2019 08:33:00      Midland Funding LLC,    P.O. Box 2011,
                 Warren, MI 48090-2011
14687640        EDI: PRA.COM Jan 23 2019 08:33:00      Portfolio Recovery Associates,
                 Riverside Commerce Center,    120 Corporate Blvd. Ste 100,    Norfolk, VA 23502-4962
14687643        EDI: AGFINANCE.COM Jan 23 2019 08:33:00      Springleaf,    P.O. Box 742536,
                 Cincinnati, OH 45274-2536
14687641       +EDI: SEARS.COM Jan 23 2019 08:33:00      Sears,    Billing Disputes,    P.O. Box 6282,
                 Sioux Falls, SD 57117-6282
14687644       +E-mail/Text: home.fss-bankruptcy.934c00@statefarm.com Jan 23 2019 03:54:17
                 State Farm Insurance,    5400 New Albany Rd East,    New Albany, OH 43054-8861
14687645       +EDI: RMSC.COM Jan 23 2019 08:33:00      Synchrony Bank/JCPenney,     PO Box 960090,
                 Orlando, FL 32896-0090
                                                                                               TOTAL: 15

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
14687634        ##+Harold Brooks,   2840 Fairway Homes Way,   Glen Allen, VA 23059-7467
                                                                                                                    TOTALS: 0, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 24, 2019                                            Signature: /s/Joseph Speetjens
     Case 19-30317-KRH         Doc 6 Filed 01/24/19 Entered 01/25/19 00:33:44              Desc Imaged
                                    Certificate of Notice Page 5 of 5


District/off: 0422-7          User: manleyc               Page 2 of 2                  Date Rcvd: Jan 22, 2019
                              Form ID: 309A               Total Noticed: 25

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 22, 2019 at the address(es) listed below:
              John P. Fitzgerald, III   USTPRegion04.RH.ECF@usdoj.gov
              Richard C. Pecoraro   on behalf of Debtor Shelia Jean Agustin rich@richlawrva.com,
               rsweetcplawfirm@gmail.com;sharia@richlawrva.com;rose@richlawrva.com;PecoraroRR84804@notify.bestca
               se.com
              Roy M. Terry, Jr.   rterry@sandsanderson.com, rterry@iq7technology.com;sryan@sandsanderson.com
                                                                                            TOTAL: 3
